Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 6, 11, 14, 16, 29-31, 36, 41-45, 47-49, 52, 55, 58, 61, 62, 65 and 75-79 are pending. Claims 2, 4, 5, 7-10, 12, 13, 15, 17-28, 32-40, 46, 50, 51, 53, 54, 56, 57, 59, 60, 63, 64 and 66-74 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 
Election/Restrictions
Applicant elected, with traverse, the invention of Group II directed to claims 16, 25, 29, 30, 31, 36 and 41-44 in the reply filed on 13 September 2021. 
Applicant traversed the restriction requirement because Song et al describes an OTUB1 siRNA for use in cancer treatment and does not suggest reducing OTUB1 expression in plants (Applicant response dated 13 September 2021, p. 3, ¶ 2).
Applicant’s arguments were found unpersuasive because the invention of Group IV is merely directed to a nucleic acid constructs for inhibiting OTUB1 using CRISPR, which was a known and obvious method for inhibiting OTUB1 expression similar to the method as taught by Song et al.
Claims 1, 3, 6, 11, 14, 45, 47-49, 52, 55, 58, 61, 62 and 65 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Claims 16, 29-31, 41-44 and 75-79 are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16, 29, 30, 31 and 41-44 REMAIN rejected, and claims 75-79 are NOW rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for introducing mutations to SEQ ID NO: 2 in rice to generate loss of function alleles, does not reasonably provide enablement for making and using the broad genus plants comprising the broad genus of mutations or RNAi constructs as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, the claims remain broadly drawn to any species of plant that is genetically altered that comprises at least one mutation in a nucleic acid encoding an OTUB1 that “reduces the expression or activity” of said polypeptide and wherein the nucleic acid comprises a functional homolog of SEQ ID NO: 1 or 6, and methods of increasing grain yield by introducing at least one mutation in said nucleic acids.
Regarding the breadth of the claims, it is noted that the specification teaches that the invention encompasses any monocot or dicot (p. 4, penultimate ¶) wherein OTUB expression is preferably not abolished (p. 21, last ¶) and wherein homologs as encompassed by the claims include OTUB sequences with as little as 25% sequence identity to SEQ ID NO: 1 (p. 24, ¶ 1).
Meanwhile, the specification teaches that the wtg1-1 mutant produces wide, think and heavy grains (p. 74, Example 2). WTG1 encodes an OTUB1-like protease with deubiquitinase activity where said mutant comprises a 4-bp deletion creating a loss-of-function (LOF) allele (p. 76, ¶ 2). Similar results were observed in RNAi expressing lines (p. 83, last ¶). Overexpression of the gene results in narrow, thin and long grains (p. 77, last ¶).
Here, the specification fails to teach, or provide working examples of, the vast genus of plants as encompassed by the claims having the genus of mutated OTUB1 homologues with reduced expression or activity that predictably increase grain yield.
Guidance and working examples are critical because the art teaches that ubiquitin molecules within polyubiquitin chains can be linked through different lysine residues, but K48 and K63 linked polyubiquitination are the most frequent and involve the coordinated action of an E1 ubiquitin activating enzyme, an E2 ubiquitin conjugating enzyme and an E3 ubiquitin ligase enzymes (Wang et al, 2017, Cell Research:1142-1156; p. 1143, col. 1, ¶ 2).
In particular, human OTUB1 is a K48 linkage specific deubiquitinating enzyme that strongly suppresses E2 enzymes, while rice comprises an OTUB1-like deubiquitinating enzyme responsible for SPL14 mediated control of new plant type (NPT) architecture and higher yield and cleaves both K48 and K63 linked ubiquitin (p. 1143, col. 1, penultimate and last ¶; see also p. 1148, col. 1, last ¶). SPL14 accumulation is higher in OTUB1 mutants which in turn defines the NPT architecture associated with increased grain yield (p. 1151, col. 2, ¶ 1; p. 1153, col. 2, last ¶)
Wang et al posits that the manipulation of the transcript level of OTUB1 orthologs in other cereal crops may also be applicable to facilitation of the breeding of new varieties that can increase crop production (p. 1153, col. 1, ¶ 2).
However, the art also teaches that not all deubiquitinating enzymes possess the same function: mutating UBP15 decreases seed size while overexpressing it increases seed size, the opposite result as observed for OTUB1 (Li et al, 2014, Frontiers in Plant Science, 5:1-6; p. 3, col. 2, last ¶). Furthermore, the function of GW2, an E3 enzyme, is not understood with respect to controlling grain size in wheat (p. 3, col. 2, penultimate ¶).
The art also teaches that rice SPL14 expression in maize negatively regulates inflorescence meristem size and spikelet number, but when maize SPL14 is expressed in rice it has the opposite effect of activating spikelet meristems and has a dosage-dependent effect on panicle branch number and grain yield: it promotes grain yield but when highly expressed it suppresses plant growth and reduces yield (Liu et al, 2021, Int. J. Mol. Sci., 22:1-17, p. 5, last ¶).
Namely, because SPL14 appears to have different functions in different plants species, and because OTUB1 appears to affect SPL14 accumulation, one would not reasonably expect OTUB1 to have the same function and resulting phenotype across the genus of plants as encompassed by the claims.
Finally, the art teaches that when the Arabidopsis orthologue of wheat OTUB1 is mutated there is no visible developmental defect suggesting that OTUB1 function in monocots seems to be different from that in dicots, and that unlike rice, spikelet number of wheat OTUB1 RNAi lines were not significantly changed, and that if similar results are to be obtained as seen in rice that complete knockdown of the gene may be required (Jiang et al, 2021, Plant Signaling and Behavior, 16:1-7; p. 2, col. 2, ¶ 1 and 2).
Therefore, in light of the breadth of the claims, the lack of guidance with respect to the particular mutations to reduce the expression or activity of OTUB1, the lack of working examples that are commensurate in scope with the claims, and the state of the which teaches that OTUB1 appears to have different functions in different plant species, the skilled artisan would be unable to predictably use the plants or practice the methods as claimed without undue trial and error experimentation which amounts to impermissible and excessive experimentation.

Response to Arguments
Applicant traverses the rejection of the claims because working examples have been provided demonstrating that mutations or small deletions to the nucleic acid encoding the OTUB1 gene increase various phenotypes related to grain yield, that knocking out OTUB1 has the same effect, and that various mutants lack OTUB1 function (Applicant reply dated 18 July 2022, p. 13 through p. 15; see also Figures 2 and 20; see Figure 28: ~75% reduction in gene expression yields desired phenotypes).
	This argument is not persuasive because it is not commensurate in scope with what is claimed: the specification has demonstrated that LOF mutations in a particular nucleic acid sequence lead to the claimed phenotype, while the use of RNAi reduces gene expression to levels that yield the claimed phenotypes. 
However, this is not tantamount to teaching or providing guidance for introducing a mutation that “reduces the expression or activity” of OTUB1 in other nucleic acid sequences (i.e., homologues of SEQ ID NO: 1) in the array of plant species as claimed. In other words, the specification has failed to teach which mutations reduce, but do not abolish, OTUB1 activity or expression as broadly claimed.
	Furthermore, aside from teaching that various grain traits can be altered, the specification fails to teach the predictable use of the plants as broadly encompassed by the claims.
	For example, the specification fails to teach how one would predictably use Cannabis plants as one would not expect grain related traits to be increased, but this is precisely the species of plant the claims broadly encompass (e.g., see p. 1, ¶ 3: “The invention relates to methods for increasing plant yield, and in particular grain yield”). 
Namely, because the claims encompass any plant whatsoever so long as OTUB1 expression or activity is reduced, the instant application precludes the making or using of any plant having reduced OTUB1 activity even if novel phenotypes or uses are discovered.
	Applicant appears to address this issue by asserting that one can determine whether a reduced or abolished activity can be done without undue experimentation (Applicant response dated 18 July 2022, p. 16,  ¶ 3).
	This argument is not persuasive because even if one can determine the functional activity, this is not equivalent to teaching that one can introduce mutations that predictability reduce expression or activity, as opposed to abolish it, and that doing so can be done in homologues of SEQ ID NO: 1 or 6.
	Applicant argues that the inclusion of the limitation “functional” obviates the rejection which can be easily determined (Applicant reply dated 18 July 2022, p. 17).
	Applicant’s argument is unpersuasive because it fails to address how the skilled artisan predictably reduces the expression or activity of a “functional homologue” of SEQ ID NO: 1 or 6 as recited in the claims, and which encompass sequences having as little as 25% sequence identity to SEQ ID NO: 1 or 6.
	Addressing the rejection with respect to the genus of plant as encompassed by the claims, Applicant argues that the OTUB1 is highly conserved in so far as OTUB1 orthologs are functionally interchangeable and that there is a key functional domain that is shared (Applicant reply dated 18 July 2022, p. 18; see also p. 19, ¶ 2).
	However, this argument is not persuasive because it does not address the need to teach or provide guidance for making the mutations that “reduce” expression/activity to predictably obtain increased grain yield in the vast array of plant species as encompassed by the claims. Rather, the teachings to which Applicant refer provide an expectation with regard to phenotypes when abolishing function/generating LOF mutants.
	Moreover, the fact that different OTUB1s restore wild-type phenotypes in the same plant (i.e., rice) is not indicative that OTUB1 function is the same in different species of plant, especially in light of Liu et al and Jiang et al as discussed above.
	Therefore, it is still determined that the claims are rejected under 35 U.S.C. 112(a), first paragraph, for failing to comply with the scope of enablement requirement.

Claims 16, 29, 30, 31 and 41-44 REMAIN rejected, and claims 75-79 are NOW rejected, under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Instant claims 16, 29, 30, 31, 41-44 and 75-79 are broadly drawn to any species of plant that is genetically altered that comprises at least one mutation in a nucleic acid encoding an OTUB1 that “reduces the expression or activity” of said polypeptide and wherein the nucleic acid comprises a functional homolog of SEQ ID NO: 1 or 6, and methods of increasing grain yield by introducing at least one mutation in said nucleic acids.
The specification describes that the invention encompasses any monocot or dicot (p. 4, penultimate ¶) wherein OTUB expression is preferably not abolished (p. 21, last ¶) and wherein a homologs include OTUB sequences with as little as 25% sequence identity to SEQ ID NO: 1 (p. 24, ¶ 1).
Meanwhile, the specification describes that the wtg1-1 mutant produces wide, think and heavy grains (p. 74, Example 2). WTG1 encodes an OTUB1-like protease with deubiquitinase activity with the mutant comprising a 4-bp deletion creating a loss-of-function (LOF) allele (p. 76, ¶ 2). Similar results were observed in RNAi expressing lines (p. 83, last ¶). Overexpression of the gene results in narrow, thin and long grains (p. 77, last ¶).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to describe, or provide working examples of, the vast genus of plants as encompassed by the claims having the genus of mutated OTUB1 homologues with reduced expression or activity to predictably increase grain yield.
The specification further fails to describe a representative number of OTUB1 nucleic acids, and fails to describe a corresponding function for said OTUB1 in the genus of plants as claimed.
This description is critical because the art describes that ubiquitin molecules within polyubiquitin chains can be linked through different lysine residues but K48 and K63 linked polyubiquitination are the most frequent and involve the coordinated action of an E1 ubiquitin activating enzyme an E2 ubiquitin conjugating enzyme and an E3 ubiquitin ligase enzymes (Wang et al, 2017, p. 1143, col. 1, ¶ 2).
In particular, human OTUB1 is a K48 linkage specific deubiquitinating enzyme that strongly suppresses E2 enzymes, while rice comprises an OTUB1-like deubiquitinating enzyme responsible for SPL14 mediated control of NPT architecture and higher yield and cleaves both K48 and K63 linked ubiquitin (p. 1143, col. 1, penultimate and last ¶; see also p. 1148, col. 1, last ¶).
However, the art describes that while rice SPL14 expression in maize negatively regulates inflorescence meristem size and spikelet number, when maize SPL14 is expressed in rice the opposite result occurs as it activates spikelet meristems and has a dosage-dependent effect on panicle branch number and grain yield: it promotes grain yield but when highly expressed it suppresses plant growth and reduced yield (Liu et al, p. 5, last ¶).
Namely, because SPL14 appears to have different functions in different plants species, and because OTUB1 appears to affect SPL14 accumulation, one would not reasonably expect OTUB1 to have the same function and resulting phenotype across the genus of plants as encompassed by the claims.
Finally, the art describes that when the Arabidopsis orthologue of wheat OTUB1 is mutated there is no visible developmental defect suggesting that OTUB1 function in monocots seems to be different from that in dicots, and that unlike rice, spikelet number of wheat OTUB1 RNAi lines were not significantly changed, and that if similar results are to be obtained as seen in rice that complete knockdown of the gene may be required (Jiang et al, p. 2, col. 2, ¶ 1 and 2).
Therefore, in light of the fact that the specification has failed to describe structures that confer OTUB1 function, the lack of working examples with respect to the genus of plants as broadly claimed, and the state of the art, which describes that the role of deubiquitinating enzymes in influencing seed size is not fully understood, the skilled artisan would not be of the opinion that Applicant possesses the plants or methods as claimed.
Given the lack of written description in the specification with regard to the genus of plants, mutated nucleic acids and RNAi constructs as broadly encompassed by the claims, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments 
Applicant traverses the rejection of the claims because the claims define the limitation variant and that one could easily identify and confirm whether mutations lead to reduced activity, and that several mutations were demonstrated to reduce expression and increase grain yield (Applicant reply dated 18 July 2022, p. 21, ¶ 2 and 3; see also p. 22, ¶ 3).
Applicant’s argument is unpersuasive because the fact that the skilled artisan is capable of identifying and confirming activity is not tantamount to the specification describing a representative number of homologues of SEQ ID NO: 1 or 6, or the particular mutations that do not abolish but rather reduce the expression or activity or OTUB1.
Applicant argues that OTUB homologues are functionally conserved and share a high level of overall sequence identity (Applicant response dated 18 July 2022, p. 23, ¶ 2 and 3; see also p. 25, ¶ 1).
This argument is unpersuasive because it merely demonstrates that the OTUB1 has a particular function in rice. As explained above, SPL14, the downstream target of OTUB1, appears to have a different function in maize as evidenced by the fact that rice SPL14 expression in maize negatively regulates inflorescence meristem size and spikelet number, but when maize SPL14 is expressed in rice it activates spikelet meristems and has a dosage-dependent effect on panicle branch number and grain yield. 
The citation to Que et al does little to support Applicant’s argument as it demonstrates that human OTUB1 does, in fact, have a different function: it does not cleave K48 linked polyubiquitin chains like osOTUB1 but instead prevents synthesis of K63 linked chains by binding to E2 (p. 4). 
This does not contradict Wang et al, which teaches that “Unlike human OTUB1, osTUB1 can cleave both K48- and K63-linked polyubiquitin” and having a different functional activity (e.g., see Abstract; see also p. 1148, col. 1, ¶ 1; see also p. 1153, col. 2, ¶ 1). 
Therefore, the position of the Office is not contradicted by the data in Figure 11, and as such, one would not be led to believe that Applicant possesses the genus of plants as claimed.
Moreover, the description of the catalytic domain of the protein does not remedy the failure of the specification to describe the additional structures that provide differing activities among OTUB1s in different plant species (e.g., see Liu et al and Jiang et al as discussed above).
Thus, it is still determined that the claims are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662